923 F.2d 847Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Billy BARNES, Jr., Plaintiff-Appellant,v.Karen PRICE, Classification Counselor, Defendant-Appellee.
No. 90-6926.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 29, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-90-1417-S)
William Billy Barnes, Jr., appellant pro se.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
William Billy Barnes, Jr., appeals the district court's order denying his motion for a preliminary injunction, entitled "Emergency Request."    We have jurisdiction to consider the appeal of the denial under 28 U.S.C. Sec. 1292(a)(1).  Our review of the record and the district court's order discloses that this appeal is without merit.  Accordingly, we deny Barnes' motion for appointment of counsel and affirm on the reasoning of the district court.  Barnes v. Price, CA-90-1417-S (D.Md. Oct. 23, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.